Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 6 – 11 and 15 - 19 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a locating element detection method, comprising: obtaining a circular-scanning stitched image around a vehicle; detecting the circular-scanning stitched image by using a pre-trained deep neural network model to determine information of the at least one locating element existing on the ground around the vehicle, and performing semantic segmentation on each pixel on the circular-scanning stitched image to determine the semantic type and location information of each pixel on the circular- scanning stitched image, wherein the information of the locating element comprises at least a type and location information of the locating element, and a type and location information of a key point on the locating element, wherein the key point is predetermined for representing a feature point on the locating element; matching the type of the key point and the semantic type of the pixel at a same location by combining the location information of the key point and the location information of each pixel on the circular-scanning stitched image; and 

correcting the location information of the key point on the locating element based on the location information of the pixel at the same location as the key point according to a matching result and a preset fusion strategy, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 10 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an electronic device, comprising: fisheye cameras around the electronic device, configured to collect images; at least one processor; and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement the locating element detection method, comprising: obtaining a circular-scanning stitched image around a vehicle; detecting the circular-scanning stitched image by using a pre-trained deep neural network model to determine information of the at least one locating element existing on the ground around the vehicle, and performing semantic segmentation on each pixel on the circular-scanning stitched image to determine the semantic type and location information of each pixel on the circular- scanning stitched image, wherein the information of the locating element comprises at least a type and location information of the locating element, and a type and location information of a key point on the locating element, wherein the key point is predetermined for representing a feature point on the locating element; 
matching the type of the key point and the semantic type of the pixel at a same location by combining the location information of the key point and the location 4information of each pixel on the circular-scanning stitched image; and correcting the location information of the key point on the locating element based on the location information of the pixel at the same location as the key point according to a matching result and a preset fusion strategy, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 19 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to make the computer implement the locating element detection method, comprising: obtaining a circular-scanning stitched image around a vehicle; detecting the circular-scanning stitched image by using a pre-trained deep neural network model to determine information of the at least one locating element existing on the ground around the vehicle, and performing semantic segmentation on each pixel on the circular-scanning stitched image to determine the semantic type and location information of each pixel on the circular- 6scanning stitched image, wherein the information of the locating element comprises at least a type and location information of the locating element, and a type and location information of a key point on the locating element, wherein the key point is predetermined for representing a feature point on the locating element; matching the type of the key point and the semantic type of the pixel at a same location by combining the location information of the key point and the location information of each pixel on the circular-scanning stitched image; and correcting the location information of the key point on the locating element based on the location information of the pixel at the same location as the key point according to a matching result and a preset fusion strategy, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642